DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that Baatz does not include a roller trainer and that the connection between the dropouts of the bicycle frame and a roller trainer is not shown or described in Baatz are unpersuasive. Baatz discloses a bicycle 110 is removably mounted to a resistance exercise apparatus and trainer 112 (Col 4:4-10), thus the bicycle 110 and the trainer 112 are two distinct devices. The bicycle 110 comprises the saddle 130, chain drive mechanism 116, front fork 132, and rear fork 122,124 (Col 4:23-27, FIG. 2). Whereas, the trainer 112 comprises separate components including the resistance generation unit 114, the rear mounting assembly 154 and the front fork attachment mechanism 158 that connect the trainer 112 to the bicycle 110 (Col 4:6-10 and 4:38-51, FIG. 2). Furthermore, Baatz discloses connecting sections 122,124 similar to dropouts of a bicycle frame for connection of the device to a roller trainer 112,114 (chain stays 122,124 of the frame 120 form the rear fork of the bicycle and fasten to the mounting block 186 of the rear mounting assembly 154 in any conventional manner know[n] in the art - Col 4:23-25 and 5:20-38, FIGS. 2-3).

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
In claim 2 lines 1-2, “mounting elements” should be changed to --mounting element--.
In claim 3 line 1, “claim1, comprising” should be changed to --claim 1, further comprising--.
In claim 3 line 2, “for the person” should be changed to --of the person--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 6,945,917 (Baatz).
Regarding claim 1, Baatz discloses a device 110 for a person to sit on for training purposes for executing a leg rotation movement similar to cycling (bicycle 110 - FIG. 2, abstract, Col 4:4-7), the device comprising: 
a saddle 130; 
a bottom bracket bearing 116 (FIG. 2); 
at least one mounting element 132,148,152,158 for immobile mounting (bicycle 110 comprises a front fork 132, which can be interpreted as the bicycle’s mounting element that mounts to the front stabilizing member 148, angled front support member 152, and front fork attachment mechanism 158 of the trainer 112 - Col 4:25-27 and 4:38-51, FIG. 2); and
connecting sections 122,124 similar to dropouts of a bicycle frame for connection of the device to a roller trainer 112,114 (chain stays 122,124 of the frame 120 form the rear fork of the bicycle and fasten to the mounting block 186 of the rear mounting assembly 154 in any conventional manner know[n] in the art - Col 4:23-25 and 5:20-38, FIGS. 2-3; the bicycle 110 is removably mounted to the resistance exercise apparatus and trainer 112 - Col 4:4-10; the bicycle 110 comprises the saddle 130, chain drive mechanism 116, front fork 132, and rear fork 122,124 - FIG. 2; the trainer 112 comprises separate components including the rear mounting assembly 154 and the front fork attachment mechanism 158 that connect the trainer 112 to the bicycle 110 - FIG. 2).
Regarding claim 2, Baatz teaches the device according to claim 1, and further discloses wherein the at least one mounting element are mounting legs 148,152,158 (FIG. 2).
Regarding claim 3, Baatz teaches the device according to claim 1, and further discloses a handhold 128 configured for supporting the upper body for the person (FIG. 2).

Regarding claim 5, Baatz teaches the device according to claim 4, and further discloses wherein the power transfer means is a chain or a belt (chain 118 - FIG. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baatz in view of US 7,188,852 (Fritschen).
Regarding claims 6-7, Baatz teaches the device according to claim 1, but does not explicitly disclose wherein the device is manufactured from a fibre-reinforced composite (as in claim 6); wherein the connecting sections are manufactured from a hardened material (as in claim 7).
Fritschen teaches that materials such as fiber reinforced composites, which are hardened material, are used to produce bicycle frame designs that are aerodynamically far superior to steel tubes (Col 2:50-56).
prima facie obviousness determination.” See MPEP 2144.07. Since fibre-reinforced composites are known by the prior art Fritschen to be a suitable material for bicycle frames, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baatz’s invention to be manufactured with fibre-reinforced composites as taught by Fritschen in order to provide a high quality product.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baatz in view of US 2008/0096725 (Keiser).
Regarding claim 8, Baatz teaches the device according to claim 1, but does not explicitly discloses wherein the device is equipped with an electronic or mechanical gear change.
Keiser teaches an analogous cycling device (abstract, FIG. 1) having a gear shift 54 (para 0038, FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baatz’s invention with the gear shift as taught by Keiser in order to allow a user to control a magnetic resistance level of the device (Keiser: para 0038).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784